Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 1 of 6 PageID #: 360




    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    MANNY CHUM

          VS                                                   18-cv-684

    NATIONSTAR MORTGAGE, LLC

          MEMORANDUM OF LAW IN SUPPORT OBJECTION TO
          MOTION TO QUASH AND FOR PROTECTIVE ORDER

          This matter is before the Court on Nationstar Mortgage LLC’s

    Motion to Quash a Subpoena Duces Tecum and Motion for a Protective

    Order regarding a subpoena served on JM Adjustment Services, LLC which

    was scheduled for a deposition on March 22, 2021. The subpoena was

    served on the deponent by service of its designated agent for service of

    process, Corporation Service Company on March 5, 2021. A copy of the

    Subpoena was also emailed on March 5, 2021 to an officer of the company,

    Justin Manni as indicated in the Notice of Deposition.

          The Defendant was not permitted to file this Motion due to the fact

    that the Subpoena Duces tecum was not served on the Defendant, but instead

    on a third party, which did not file this Motion. Fed. R. Civ. P 26 limits such

    a Motion only to the party which is subpoenaed:

    (c) PROTECTIVE ORDERS.
       (1) In General. A party or any person from whom discovery is sought
      may move for a protective order in the court where the action is pending—


                                           1
Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 2 of 6 PageID #: 361




      or as an alternative on matters relating to a deposition, in the court for the
      district where the deposition will be taken. The motion must include a
      certification that the movant has in good faith conferred or attempted to
      confer with other affected parties in an effort to resolve the dispute
      without court action. The court may, for good cause, issue an order to
      protect a party or person from annoyance, embarrassment, oppression, or
      undue burden or expense, including one or more of the following:
          (A) forbidding the disclosure or discovery;
          (B) specifying terms, including time and place or the allocation of
        expenses, for the disclosure or discovery;
          (C) prescribing a discovery method other than the one selected by the
        party seeking discovery;
          (D) forbidding inquiry into certain matters, or limiting the scope of
        disclosure or discovery to certain matters;
          (E) designating the persons who may be present while the discovery is
        conducted;
          (F) requiring that a deposition be sealed and opened only on court
        order;
          (G) requiring that a trade secret or other confidential research,
        development, or commercial information not be revealed or be revealed
        only in a specified way; and
          (H) requiring that the parties simultaneously file specified documents
        or information in sealed envelopes, to be opened as the court directs.


          The Defendant did not comply with the Rule before filing this Motion.

    It did not communicate with the Plaintiff’s attorney to make a good faith

    effort to resolve this matter without the necessity of filing a Motion. Instead,

    it did nothing but file the Motion, thus precluding any relief, even if it

    possessed standing to file this Motion. This motion caused the attorney for



                                            2
Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 3 of 6 PageID #: 362




    the Deponent to take the position that it would not respond to the subpoena

    or provide any documents pending the result of the hearing on the Motion.

             This discovery is essential as the Defendant presumably will file

    another Motion for Summary Judgment with Plaintiff unable to obtain

    necessary information as indicated in her Motions to Continue previously

    filed.     Pacific Union Financial, LLC was a limited liability company and

    was the servicer of the mortgage loan and merged into Nationstar Mortgage

    LLC on February 5, 2019, which then which began the servicing of this

    loan. On December 31, 2020, this Court granted the Motion to Substitute

    Nationstar Mortgage as the successor to Pacific Union Financial. LLC.

    Plaintiff planned on filing an Amended Complaint to reference claims

    against Nationstar Mortgage LLC arising out of the servicing of the loan. On

    January 13, 2021, Nationstar filed a Motion for Summary Judgment, with

    two affidavits.

             The first affidavit was filed by an employee/agent of Nationstar, A.J.

    Loli, who made several assertions, namely that an unnamed representative of

    Nationstar visited my home in an attempt to schedule a face to face meeting

    as required by the FHA guidelines and the terms of my mortgage.The second

    affidavit was signed by an employee/ agent of J.M. Adjustment Services of

    Detroit, Michigan. Ryan Kojadulian, without providing any supporting



                                            3
Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 4 of 6 PageID #: 363




    documentation stated that a representative of JM Adjustment Services,

    Michael Pratt, came to Plaintiff’s home on August 29, 2017, when she was

    not home.    According to this affidavit, an envelope was delivered to

    Plaintiff’s son, which indicated that Pacific Union wanted to schedule a face

    to face interview with her and that she should call it to arrange the meeting.

    Nationstar based its motion for summary judgment on these affidavits.

          Plaintiff scheduled a Deposition of JM Adjustment Services in order

    to obtain the necessary information. A copy of the Subpoena is attached

    along with the Objection of the deponent, which did not file a Motion for a

    Protective Order because the Defendant had improperly filed this Motion.

          Plaintiff alleges that employees of JM Adjustment Services serves as a

    mail courier to deliver mail from loan servicers. Plaintiff sough to verify

    that the delivery of the letter has no training in loss mitigation and knows

    nothing about loss mitigation and that his sole job is to deliver a letter in the

    same manner as a mail delivery person. The Plaintiff will seek to obtain the

    basis for the affidavit of Ryan Kojadulian, to determine the basis for his

    knowledge about the claimed face to face meeting and the company policy

    regarding training of its employees and the protocols and policy that they

    follow when they go to a home.




                                            4
Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 5 of 6 PageID #: 364




          The Defendant, by filing this Motion, without complying with Rule

    26 , caused the Plaintiff the cost of the Deposition, ($198.30) to keep the

    subpoena active, at which the witness did not appear or provide any

    documents. A Motion to Compel is being prepared to Compel the Deponent

    to comply. This Motion should be denied for failure to comply with the

    Rules of Civil Procedure and the Court should grant the Motion to Extend

    the Scheduling Order to preclude the Defendant from benefitting from this

    improper Motion.

                                                  MANNY CHUM
                                                  By her Attorney


    April 1, 2021                                 /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com




                                          5
Case 1:18-cv-00684-JJM-LDA Document 27-1 Filed 04/01/21 Page 6 of 6 PageID #: 365




                             CERTIFICATE OF SERVICE



    I hereby certify that I emailed a copy of this Objection to Motion to Quash
    and Motion for Protective Order to Shawn Masterson, on April 1, 2021.

    /s/ John B. Ennis




                                          6
